Exhibit 10.16

Red Hat, Inc.

Clawback Policy

It is the policy of Red Hat, Inc. (the “Corporation”) to require, to the extent
permitted by law, any “Covered Executive” who engaged in “Misconduct” that
resulted in a “Financial Restatement” to repay to the Corporation, in cash and
upon demand, any “Excess Proceeds” from “Incentive Compensation” received by the
Covered Executive during any “Clawback Period”. The repayment of Excess Proceeds
is in addition to, and not in lieu of, any other relief available to the
Corporation due to the Covered Executive’s Misconduct. This policy shall be
effective June 1, 2009, and apply to Incentive Compensation that is both
approved by the Committee and awarded on or after that date.

“Clawback Period” means the twelve-month period following the filing with the
Securities and Exchange Commission (the “SEC”) of any financial statements that
are the subject of a Financial Restatement.

“Covered Executive” means any participant in the Corporation’s Executive
Variable Compensation Plan.

“Excess Proceeds” means (i) any portion of Incentive Compensation paid or
distributed to a Covered Executive during a Clawback Period that is greater than
the amount that would have been paid or distributed if calculated based on any
restated financial results and (ii) the net proceeds from gains on any sale or
disposition of the Corporation’s common stock distributed pursuant to incentive
compensation arrangements, if the sale or disposition was effected in a Clawback
Period.

“Financial Restatement” means any material restatement, whether required by law
or determined by the Board of Directors to be in the best interests of the
Corporation, of financial statements included in a filing by the Corporation
with the SEC because of noncompliance, due to Misconduct, with financial
reporting requirements under federal securities laws.

“Incentive Compensation” means any cash or equity-based compensation if the
payment, grant or vesting of such compensation was predicated on the achievement
of certain financial results that were subsequently the subject of a Financial
Restatement.

“Misconduct” means an act of embezzlement, fraud, willful misconduct or breach
of fiduciary duty, as determined by the Committee or another committee of
independent directors and ratified by the Board of Directors.